Casey, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing based upon a misbehavior report charging petitioner with organizing actions against the correctional facility in violation of prison rules, petitioner was found guilty of using the facility’s press to print a flyer advocating a "sit-in” protest and a riot. Petitioner contends that he was deprived of adequate assistance and that the Hearing Officer deprived him of his rights by interviewing witnesses outside petitioner’s presence and then playing a tape of the interview for petitioner. Neither of these claims was advanced at the administrative level and, consequently, petitioner has waived them (see, Matter of Law v Racette, 120 AD2d 846, 847). In any event, we find no merit to either claim. The record shows that petitioner received the assistance to which he was entitled under 7 NYCRR 251-4.2 and the manner in which the witnesses were interviewed conformed with the requirements of 7 NYCRR 254.5.
Petitioner next claims that the Hearing Officer did not act fairly and impartially, but again the record does not support this claim. Petitioner’s final argument is that the determination finding him guilty is not supported by substantial evi*834dence. We find, however, that the evidence in the record, and the reasonable inferences which can be drawn therefrom, support the determination.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.